       Case 1:20-cr-00401-CM Document 21 Filed 08/07/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                         X

UNITED STATES OF AMERICA                      INFORMATION

            - v. -

HUA FEN BI ,

            Defendant.


                                         X

                              COUNT ONE
                       (Conspiracy to Operate an
               Unlicensed Money Transmitting Business)

      The United States Attorney charges:

      1.    From at least in or about August 2017 up to and including

at least in or about 2019,     in the Southern District of New York

and elsewhere,   HUA FEN BI,    the defendant,   and others known and

unknown,    unlawfully,    willfully,   and   knowingly     did   combine,

conspire,   confederate,   and agree together and with each other to

commit an offense against the United States, to wit, operation of

an unlicensed money transmitting business,       in violation of Title

18, United States Code, Section 1960.

      2.    It was a part and object of the conspiracy that HUA FEN

BI,   the defendant,   and others   known and unknown,      did knowingly

conduct, control, manage, supervise, direct, and own all or a part

of an unlicensed money transmitting business, in violation of Title

18, United States Code, Section 1960.
          Case 1:20-cr-00401-CM Document 21 Filed 08/07/20 Page 2 of 5




                                         OVERT ACTS

         3.   In   furtherance        of   the     conspiracy,    and    to    effect       the

illegal objects thereof, HUA FEN BI, the defendant , together with

others known and unknown,             committed the following overt acts,                    in

the Southern District of New York and elsewhere:

              a.     On or about October 19 , 2017 , BI sent a photograph

of the names of two companies                ("Company- 1" and "Company- 2")               to a

co - conspirator not named herein ("CC - 1").                 On or about October 20 ,

2017 ,    seven checks totaling $79,600 were issued from businesses

owned by a co - conspirator not named herein ("CC - 2" ) , and deposited

into bank accounts          for Company - 1 and Company- 2.                 CC - 2 received

cash from BI in exchange for those seven checks,                            and stored at

least some of that              cash in a      residence      and storage      facilities

located in Manhattan , New York.

              b.     On    or    about     March    29,   2018,   BI    assisted       a    co -

conspirator not       named herein           ("CC-3")      in exchanging $49 , 290           in

U.S .     currency   for    four      checks       totaling    $49 , 290,     issued       from

businesses owned by CC - 2 , at the request of CC-2 .                   The checks were

made out to a company              ( "Company- 3 " ) ,    and deposited into a bank

account for Company- 3 on or about March 30, 2018.                          CC - 2 received

cash from BI in exchange for those four checks, and stored at least

some of the cash in a residence and storage facilities located in

Manhattan, New York.

               (Title 18, United States Code, Section 371 . )

                                               2
      Case 1:20-cr-00401-CM Document 21 Filed 08/07/20 Page 3 of 5




                               FORFEITURE ALLEGATION

     4.      As a result of committing the offense alleged in Count

One of this Information, HUA FEN BI, the defendant, shall forfeit

to the United States, pursuant to Title 18,                    United States Code ,

Section     982(a ) (1) ,    any   and    all     property,    real   and   personal,

involved     in   said      offense ,    or   any   property    traceable    to   such

property,    including but not limited to a sum of money in United

States cur renc y representing the amount of property involved in

said offense .

                            Substitute Assets Provision

     5.      If any of the above-described forfeitable property, as

a result of any act or omission of the defendant:

             a.    cannot be located upon the exercise of due
             diligence ;

             b.   has been transferred or sold to , or deposited
             with, a third person;

             c.     has been placed beyond the jurisdiction of the

             Court;

             d.     has been substantially diminished in value ; or

             e.     has been commingled with other property which

             cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21 ,

United States Code , Section             853(p) and Title 28, United States

Code, Section 2461(c ) , to seek forfeiture of any other property




                                              3
        Case 1:20-cr-00401-CM Document 21 Filed 08/07/20 Page 4 of 5




of the defendant up to the value of the above forfeitable

prope r ty.

                (Title 18 , United States Code , Section 982 ;
              Title 21 , United States Code , Section 853 ; and
               Title 28 , United States Code, Section 2461 . )



                                          AUDREY SUSS
                                          Acting United States Attorney




                                      4
Case 1:20-cr-00401-CM Document 21 Filed 08/07/20 Page 5 of 5




          Form No . USA- 33s - 274      (Ed. 9- 25 - 58 )




             UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK


               UNITED STATES OF AMERICA

                                v.

                           HUA FEN BI,

                                                 Defendant.


                           INFORMATION

                     20 Cr .            ( CM )

                    ( 18   u. s.c .   § 371. )


                    AUDREY STRAUSS
             Acting United States Attorney
